Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 21, 2021

                                         No. 04-19-00772-CR

                                          Carlos ROMO, Jr.,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018-CRF-001456-D2
                           Honorable Monica Z. Notzon, Judge Presiding

                                            ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice (dissenting)
                  Luz Elena D. Chapa, Justice (dissenting)
                  Irene Rios, Justice (dissenting)
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           The State’s motion for en banc reconsideration is DENIED.



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court